Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes SeLegue et al., US 11,183,026 B2 (hereinafter SeLegue), Warner et al., US 8,500,538 B2 (hereinafter Warner), Powell et al., US 2011/0223991 A1 (hereinafter Powell), and Saffari et al., US 2006/0205468 A1 (hereinafter Saffari).
SeLegue discloses a Class II bingo game with a corresponding Class III game outcome presentation (SeLegue [Abstract]).  For a play of the Class II bingo game and for a player, the gaming system simulates the game play and appearance of a traditional Class III game by displaying a Class III game outcome presentation associated with the outcome of the bingo card (SeLegue [Abstract]).  If the matched spots on the player's bingo card form one of multiple winning patterns, the gaming system displays one of multiple winning Class III game outcome presentations (SeLegue [Abstract]).  If the matched spots on the bingo card almost form one of the winning patterns without forming any of the winning patterns, the gaming system displays an anticipatory losing Class III game outcome presentation that almost forms one of the winning Class III game outcome presentations without forming any of the winning Class III game outcome presentations (SeLegue [Abstract]).  In both instances, the bingo server randomly selects one of multiple winning or losing bingo card seeds (e.g., randomly selects a number) and sends the card seed to the player's gaming machine for display (SeLegue [0063]-[0064])
Warner discloses a bingo game wherein a single bingo pattern is associated with a plurality of outcomes (Warner [Abstract]).  In one such embodiment, a first bingo pattern is associated with a static outcome, such as an award of a designated value, and a second bingo pattern is associated with an open-ended outcome, such as a progressive award (Warner [Abstract]).  If a bingo pattern associated with a progressive award is covered, the disclosed gaming system and method causes the bingo game to display a symbol combination associated with the progressive award (Warner [Abstract]).  In one embodiment, the disclosed gaming system and method selects the symbol combination from a plurality of symbol combinations associated with the progressive award (Warner [Abstract]).  In one embodiment, when constructing the list of progressive patterns, the gaming system also associates each progressive pattern with one or more seeds (Warner [0013]).  The seed or seeds associated with each progressive pattern include information or data regarding how the progressive award associated with that progressive pattern will be displayed to the player (Warner [0013]).  In one such embodiment, such information or data relates to the symbol combination corresponding to the progressive award (and any symbol combination corresponding to any residual awards) that will be displayed to the player if that progressive pattern is covered (Warner [0013]).  It should be appreciated that when associating one or more seeds to a specific progressive pattern, the gaming system disclosed herein accounts for the probability of the different available symbol combinations being randomly generated and the probability of that progressive pattern also being covered (Warner [0013]).  Accordingly, the gaming system disclosed herein provides that a seed having data relating to a designated symbol combination (that is associated with the progressive award) which has a probability of being randomly generated and displayed is associated with a progressive pattern which has substantially the same probability of being covered for a play of the bingo game (Warner [0013]).  Such a configuration provides that the probability of different symbol combinations being displayed to the player in the Class II bingo game disclosed herein substantially mirrors the probability of different symbol combinations being displayed to the player in a Class III game (Warner [0013]).  
Powell discloses disclosed are methods, apparatus, and systems implementing techniques for using a central determination system with multi-play gaming machines having sub-games and with gaming machines having a base game and a bonus game (Powell [Abstract]).  A seed value is provided for each of the games (i.e., each of the sub-games or the base game and the bonus game) (Powell [Abstract]).  This ensures that all possible game outcomes may be displayed for each of the games (Powell [Abstract]).  In some embodiments of a central determination gaming system, a method of representing game outcomes uses seed values (Powell [0042]).  A seed value is used to initialize a deterministic random number generator (RNG) so that the same seed value will produce the same sequence of random numbers every time (Powell [0042]).  Those random numbers are known to produce a specific outcome in a game, such that a specific seed value is used to represent that specific outcome (Powell [0042]).  For example, seed value X would always yield the same slot reel positions for a slot gaming machine (Powell [0042]).
Saffari discloses methods and gaming units for conducting a multi-player wagering game and an associated instant win game having a finite pool of outcomes, with an outcome for the occurrence of the multi-player wagering game being determined, and an outcome for the instant win game being selected from the finite pool of outcomes (Saffari [Abstract]).  The multi-player wagering game may be a multi-player Bingo game wherein each player has a unique game array of game indicia for the occurrence of the multi-player wagering game and individual game indicia are sequentially selected from a range of available game indicia (Saffari [Abstract]).  Players may win an award for the instant win game if the outcome selected from the finite pool is a winning outcome (Saffari [Abstract]).  The players may optionally participate in the instant win game based on input information and wager amounts (Saffari [Abstract]).  In alternative embodiments, the instant win game may be configured to provide a progressive jackpot if one of the available progressive jackpot-winning outcomes is selected from the finite pool (Saffari [Abstract]).  Graphics corresponding to the instant win game may be displayed to the players independently or in conjunction with displays of the outcome of the multi-player wagering game (Saffari [Abstract]).  Information in the outcome records may be in any form necessary based on the configuration of the instant win game for storing the outcome and generating the outcome at the gaming unit 20 (Saffari [0109]).  For example, the information may correspond to the actual outcome of the instant win game, such as specifically indicating the game symbols or other game indicia for the outcome (Saffari [0109]).  Alternatively, the outcome information may be in the form of an outcome seed or other information as is known in the art that may be processed by the gaming unit 20 to arrive at the outcome of the instant win game (Saffari [0109]).  In one embodiment, the outcome information may be a random number seed that may be used as input to corresponding random number generation software at the gaming unit 20 that uses the random number outcome to generate the outcome for the instant win game (Saffari [0109]).  An example of a gaming network implementing random number seeds to generate outcomes at gaming terminal is disclosed in U.S. Pat. No. 6,533,664, issued on Mar. 18, 2003 to Crumby, entitled "Gaming System with Individualized Centrally Generated Random Number Generator Seeds," the specification of which is expressly incorporated by reference herein (Saffari [0109]).  Other forms of outcome information for transmitting the outcome and performing processing to generate the outcome are known in the art and are contemplated as having use with the instant win game in accordance with the present invention (Saffari [0109]).  In implementations where the outcome record contains a seed such as a random number generator seed, the controller 100 of the gaming unit 200 may input the seed into the random number or other outcome generating software to generate the corresponding outcome for the instant win game (Saffari [0110]).  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WERNER G GARNER/Primary Examiner, Art Unit 3715